The evidence, that a period of approximately 1 1/2 hours had elapsed since the steps had been observed by an employee of the defendant, does tend to prove that the condition causing the injury did not exist 1 1/2 hours before the plaintiff fell. That evidence, however, does not tend to prove that that conditionexisted any appreciable time before the plaintiff fell.
Reasonable minds can probably infer that, if the vomit had become dried, it had existed "for some period of time." The question still remains whether, to use the words quoted fromJohnson v. Wagner Provision Co., supra, it "had existed for asufficient length of time reasonably to justify the inference that the failure to warn against it or remove it was attributable to a want of ordinary care."
To permit the jury to infer further, that such "some period of time" (necessarily dependent not only on the extent of dryness, as to which the evidence was quite meager, but also on the character of the vomit, as to which there was no evidence) was such a "sufficient length of time," is to permit the jury to indulge in *Page 441 
pure speculation. Campbell v. F.W. Woolworth  Co.,117 F.2d 152. Cf. Boles v. Montgomery Ward  Co., ante, 381; Gedra v.Dallmer Co., ante, 258; Sobolovitz v. Lubric Oil Co., 107 Ohio St. 204,140 N.E. 634; Hamden Lodge v. Ohio Fuel Gas Co.,127 Ohio St. 469, 189 N.E. 246.